   Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 1 of 32 PageID: 1

2013R00465 \DCS \DS



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA                    Hon. William J. Martini

       v.                                    Criminal No. 20-794

 HOOMAN HEIDARIAN,                           18 u.s.c. § 371 18
  a/k/a "neo" and                            U.S.C. § 1028A 18
 MEHDI FARHADI,                              u.s.c. § 1029 18 u.s.c.
  a/k/a "Mehdi Mahdavi"                      § 1030 18 u.s.c. § 1349
                                             18 u.s.c. § 2



                               INDICTMENT

               The Grand Jury in and for the District of New Jersey, sitting at

Newark, charges:

                                  Count One
                (Conspiracy to Commit Fraud and Related Activity
               in Connection with Computers and AccessDevices)

                                      Overview

       1.      Since at least approximately 2010, defendants HOOMAN

HEIDARIAN and MEHDI FARHADI (collectively, "Defendants") operated from

Iran to conduct coordinated cyber-intrusions and hacking campaigns into

computer systems in the United States and around the world. Defendants

targeted universities, defense contractors, foreign policy organizations, non­

governmental organizations (NGOs), non-profits, and countries and individuals

identified as rivals or adversaries to Iran, including Saudi Arabia and Israel.

       2.      _Defendants' scheme was often politically motivated and sometimes

at the behest of Iran. The stolen data was typically highly protected and

extremely sensitive, and included confidential communications pertaining to
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 2 of 32 PageID: 2
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 3 of 32 PageID: 3
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 4 of 32 PageID: 4
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 5 of 32 PageID: 5
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 6 of 32 PageID: 6
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 7 of 32 PageID: 7
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 8 of 32 PageID: 8
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 9 of 32 PageID: 9
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 10 of 32 PageID: 10
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 11 of 32 PageID: 11
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 12 of 32 PageID: 12
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 13 of 32 PageID: 13
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 14 of 32 PageID: 14
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 15 of 32 PageID: 15
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 16 of 32 PageID: 16
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 17 of 32 PageID: 17
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 18 of 32 PageID: 18
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 19 of 32 PageID: 19
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 20 of 32 PageID: 20
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 21 of 32 PageID: 21
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 22 of 32 PageID: 22
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 23 of 32 PageID: 23
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 24 of 32 PageID: 24
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 25 of 32 PageID: 25
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 26 of 32 PageID: 26
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 27 of 32 PageID: 27
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 28 of 32 PageID: 28
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 29 of 32 PageID: 29
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 30 of 32 PageID: 30
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 31 of 32 PageID: 31
Case 2:20-cr-00794-WJM Document 1 Filed 09/15/20 Page 32 of 32 PageID: 32




                          CASE NUMBER: 20-794 (WJM)

              United States District Court
                District of New Jersey
                 UNITED STATES OF AMERICA

                                  v.

                     HOOMAN HEIDARIAN,
                        a/k/a "neo" and
                       MEHDI FARHADI,
                     a/k/a "Mehdi Mahdavi"


                     INDICTMENT FOR
           18 U.S.C. §§ 371, 1028A, 1029, 1030, 1349, and 2

                 A True




                       CRAIG CARPENITO
                            U.S. ATTORNEY
                          NEWARK, NEW JERSEY

                          DEAN C. SOVOLOS
                        ASSISTANT U.S. ATTORNEY
                            (973) 297-2014
